                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

WHITEDS ENVIRONMENTAL, INC.                                                              PLAINTIFF


v.                                     Case No. 1:18-cv-1017


FT. WORTH T E G, INC.                                                                 DEFENDANT

                                              ORDER

         Before the Court is the parties’ Joint Motion For Dismissal. (ECF No. 19). The Court

finds that no response is necessary and that the matter is ripe for consideration.

         On March 8, 2019, the parties filed the instant motion, asking the Court to dismiss this case

with prejudice, with each party bearing its own costs. Although the parties do not specify what

Federal Rule of Civil Procedure they move under, the Court construes the instant motion as a Rule

41 motion.

         Federal Rule of Civil Procedure 41 governs the dismissal of actions. An action may be

dismissed by court order at the plaintiff’s request, on terms the court considers proper. Fed. R.

Civ. P. 41(a)(2). “Voluntary dismissal under Rule 41(a)(2) should not be granted if a party will

be prejudiced by the dismissal.” Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1079 (8th Cir.

2017).

         Upon consideration, the Court finds that good cause has been shown for the motion and

that no party will be prejudiced by the dismissal of this case. Accordingly, the Court finds that the

parties’ joint motion (ECF No. 19) should be and hereby is GRANTED. Plaintiff’s complaint is

hereby DISMISSED WITH PREJUDICE. Each party shall bear its own costs.

         IT IS SO ORDERED, this 11th day of March, 2019.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge
